Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent           
  Non-Final Rejection 
The Status of Claims:
Claims 86-104 are pending. 
Claims 86-104 are rejected. 

DETAILED ACTION
1. 	Claims 86-104 are under consideration in this Office Action.
 					       Priority

2.	It is noted that this application is a continuation of 16/858,873 04/27/2020 PAT 11015151 , which is a continuation of 16/370,412 (03/29/2019)(US 10,669,512), which is a continuation of 15/997,392 (06/04/2018)(US 10,323,218), which is a continuation of 15/592,776(05/11/2017) (US 10,017,720), which is a continuation of 15/048,684(02/19/2016) (US 9,676,711), which is a continuation of 14/317,128(06/27/2014)(US 9,290,448) which is a continuation of 12/568,493 (09/28/2009)(US 8,809,392), which is CIP of 12/413,189 (03/27/2009)(US 8,344,026) which claims benefit of 61/040,444(03/28/2008).  

    Drawings
3.        The drawings filed on 4/14/2021 are accepted by the examiner.
        IDS
4.         The IDS filed on 4/20/21 are reviewed by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 86-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 86, the phrase” for a sufficient time to reduce the population of the microorganism” is recited. This pression is vague and indefinite because the speciofcat6ion does not abietate what is meant by the phrase “ a sufficient time to reduce the population of the microorganism.

In claim 91, the term" about ” is recited. This expression is vague and indefinite because of the following reason: 
    PNG
    media_image1.png
    200
    645
    media_image1.png
    Greyscale

The examiner recommends to remove the term" about”. from the claims.  Appropriate correction is required.


 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 86-94 and 99-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,809,392.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the species versus the genus relationship between them.
The claim 17 of U.S. Patent No. 8,809,392 describes the general formula I in the following:


    PNG
    media_image2.png
    884
    534
    media_image2.png
    Greyscale



, whereas the instant claims 86 does disclose the following method as shown below: 
    PNG
    media_image3.png
    179
    856
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    604
    502
    media_image4.png
    Greyscale


 


    PNG
    media_image5.png
    747
    518
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    519
    624
    media_image6.png
    Greyscale

Claim 99 (New): A method of reducing a population of a microorganism in air or a liquid, the method comprising: filtering air or the liquid through an antimicrobial filter comprising a sulfoperoxycarboxylic acid, wherein the sulfoperoxycarboxylic acid is one or more of the following:

    PNG
    media_image4.png
    604
    502
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    747
    518
    media_image5.png
    Greyscale

However, the instant claims differ from the U.S. Patent No. 8,809,392 in that contacting the animal carcass and using an antimicrobial filter and the claimed species compounds are unspecified.

Even so, the specification does disclose that sulfonated peroxyacid compounds in Table 1 (see  col. 11-13, compounds# A-C & F-O) are .exemplified  Also, the specification does mention that the compounds may also be used to treat animal carcasses to reduce both pathogenic and non-pathogenic microbial levels. (see col. 32, lines 8-10). Furthermore, the antimicrobial compounds can also be used to treat waste water where both its antimicrobial function and its oxidant properties can be utilized. (see col. 32, lines 11-14). Moreover, a filter containing the compound can reduce the population of microorganisms in air and liquids. Such a filter can remove water and air-born pathogens such as Legionella. (see  col. 32, lines 65-67).
Those specific limitations can be added to the method claims. Moreover, such limitations can be anticipated; there is very little difference as to the patentable distinction. So, it would have been obvious to the skilled artisan to be motivated to narrow the claimed invention by adding those limitations to the claims in order to emphasize the particular components of the claimed method. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the application.

6.	Claims 95-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,323,218.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the species versus the genus relationship between them.
The claims 1-2 of U.S. Patent No. 10,323,218. describes the general formula I in the following:



    PNG
    media_image7.png
    529
    476
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    924
    460
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    72
    465
    media_image9.png
    Greyscale

However, the instant claims differ from the U.S. Patent No. 10,323,218in that  the use of an antimicrobial filter comprising  the claimed species compounds  is  unspecified.
Even so, the specification does disclose that, the sulfoperoxycarboxylic acid antimicrobial compounds of the present invention can be used in aseptic, cold filling operations (see col. 38, lines 1-3) 
The compounds and compositions can also be used on or in other industrial equipment and in other industrial process streams such as heaters, cooling towers, boilers, retort waters, rinse waters, aseptic packaging wash waters, and the like. The compounds can be used to treat microbes and odors in recreational waters such as in pools, spas, recreational flumes and water slides, fountains, and the like. . (see col. 33, lines 33-39).
Moreover, a filter containing the compound can reduce the population of microorganisms in air and liquids. Such a filter can remove water and air-born pathogens such as Legionella. (see col. 33, lines 40-42).  Thus, the filer containing antimicrobial compounds can also be used to treat waste water where its antimicrobial function can be utilized. (see col. 33, lines 40-42). 
That specific limitations such as antimicrobial filter  can be added to the composition claims. Moreover, such a limitation can be anticipated; there is very little difference as to the patentable distinction. So, it would have been obvious to the skilled artisan to be motivated to add the use of the antimicrobial filter to the composition claims in order to emphasize the particular component of the claimed composition. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the application.
Conclusion 

Claims 86-104 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        8/9/2022